Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 08/01/2022 and claims 16-23, 25-30 and 32-33 are now in condition for allowance.
3.	As Applicant pointed out on pages 11-19 of the response, art of record, Forstreuter, Roddy, Braband or Marty does not teach and/or fairly suggest a process for:
“a safety-related control device which controls a system and can change the technical state of the system by use of control commands via an interface device which forms an external interface for connection to an external remote query device. The interface device has a checking device which is configured such that it checks a received remote query signal for the presence of a permissible query command stored in the interface device and in the event of permissibility, the interface device forwards only the permissible query command to the control device and blocks the forwarding of the remote query signal as such or all other control commands which are not permissible query commands, wherein said interface device being a two-stage or multi-stage interface device and having at least two interface modules connected in series in a cascaded manner; and a data diode connected in parallel to at least a last interface module of said at least two interface modules in the cascaded manner, as seen from said external remote query device, wherein in a presence of the query command, said controller transmits requested data via said data diode, and thus past said interface module connected to said controller, to said external remote query device” and in as such a manner as recited in independent claim 1, and similarly as in independent claim 28. 
Thus all pending claims 16-23, 25-30 and 32-33 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193